DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The claims have been amended as follows.
Claim 1. (Currently Amended) A method comprising: receiving a signal at a receiver of a fixed terminal from a transmitter of a mobile terminal associated with a user, the signal following one of a direct signal path or a reflected signal path, the mobile terminal moving as the user moves; generating, at the receiver of the fixed terminal, a signature of a movement of the user based on a change in the signal received from the transmitter, the signature including information determining the direct signal path and the reflected signal path, the information describing how the signal propagates from the transmitter to the receiver; predicting movement patterns based on the information; matching the signature with prior stored movement information and the predicted movement patterns, the movement information including captured movements associated with corresponding signatures, the captured movements including at least one of movements of the user; determining the movement of the user based on the matching the signature with the prior stored movement information and the predicted movement patterns; and identifying an item selected by the user based on the determined movement of the user.
Claims 15 and 20 are also amended accordingly.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to
disclose or render obvious certain limitations of the present invention. In view of Applicant’s amendments to the claims further clarifying the invention as well as the Remarks filed with regards to rejections over the prior art, the claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly
state that all the reasons for allowance are set forth (MPEP 1302.14).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185.  The examiner can normally be reached on Monday to Friday, 8:00 AM to 5:00 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /OLADIMEJI OYEGUNLE/ Examiner, Art Unit 3648            

/PETER M BYTHROW/Primary Examiner, Art Unit 3648